3DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 12-15 are are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0144915 to Lee; in view of US 2012/0056858 to Ahn et al.




claim 1, Lee teaches a gate test part comprising a plurality of composite pads electrically connected to a plurality of gate lines (Fig. 1, GL), wherein the gate lines extend in a first direction and are disposed along a second direction crossing the first direction, wherein each of the composite pads comprises: 
an antistatic pad (Fig. 2, 220, paragraph 55, “when an electric charge of static electricity reaches the jumping wiring 230 configured of a heterogeneous material (in other words, a material that is different from a material of the test wiring portions 220 and 220' and/or of the signal pad 210) while it is electrified through the test wiring portions 220 and 220', a movement of the electric charge is disturbed due to a difference of electric conductivity, and a connection of two materials is broken due to a difference of mobility of the electric charge so as to cause a phenomenon in which two materials are electrically short-circuited”, in other words, 220 is part of the anti-static process and it is therefore being construed as the claimed antistatic pad); 
a first test pad (Fig. 2, 210) spaced apart from the antistatic pad and providing a gate test signal to each of the gate lines (paragraph 44); and 
a second test pad (Figs. 2-3, 230) overlapping the antistatic pad and the first test pad, the second test pad electrically connecting the antistatic pad and the first test pad (Fig. 3).
Lee does not teach the second test pad overlapping entireties of the antistatic pad.
Ahn et al. suggests the second test pad overlapping entireties of the antistatic pad (Fig. 5, paragraph 81, bridge line 86 overlaps entireties of first and second pad).
It would have been obvious to one of ordinary skill in the art, to modify the device of Lee, so that the second test pad overlapping entireties of the antistatic pad, such as taught by Ahn et al., for the purpose of improving connection reliability.

claim 2, Lee and Ahn teach the gate test part of claim 1, wherein the composite pads are respectively connected to the gate lines (Lee, Figs. 2-3, paragraph 44, “a signal pad 210 disposed in the non-active area, for applying a gate signal or a data signal to the gate line or the data line”).

As per claim 4, Lee and Ahn teach the gate test part of claim 1, wherein the second test pad is disposed on the antistatic pad and the first test pad (Lee, Fig. 3, 230).

As per claim 5, Lee and Ahn teach the gate test part of claim 1, wherein the antistatic pad includes a same material as the first test pad (Lee, paragraph 46).

As per claim 12, Lee teaches a display device comprising: 
a display panel (Fig. 1, 100) including a plurality of gate lines (Fig. 1, GL); 
a gate driver (Fig. 1, G-IC) adjacent to the display panel and providing a gate signal to the gate lines; and 
a gate test part including a plurality of composite pads (Fig. 2), 
wherein the composite pads are electrically connected to the gate lines (Figs. 2-3, paragraph 44, “a signal pad 210 disposed in the non-active area, for applying a gate signal or a data signal to the gate line or the data line”), wherein each of the composite pads comprises: 
an antistatic pad (Fig. 2, 220, paragraph 55, “when an electric charge of static electricity reaches the jumping wiring 230 configured of a heterogeneous material (in other words, a material that is different from a material of the test wiring portions 220 and 220' and/or of the signal pad 210) while it is electrified through the test wiring portions 220 and 220', a movement of the electric charge is disturbed due to a difference of electric conductivity, and a connection of two materials is broken due to a difference of mobility of the electric charge so as to cause a phenomenon in which two materials are electrically short-circuited”, in other words, 220 is part of the anti-static process and it is therefore being construed as the claimed antistatic pad); 
a first test pad (Fig. 2, 210) spaced apart from the antistatic pad and providing a gate test signal to each of the gate lines (paragraph 44); and 
a second test pad (Figs. 2-3, 230) overlapping the antistatic pad and the first test pad, the second test pad electrically connecting the antistatic pad and the first test pad (Fig. 3).
Lee does not teach the second test pad overlapping entireties of the antistatic pad.
Ahn et al. suggests the second test pad overlapping entireties of the antistatic pad (Fig. 5, paragraph 81, bridge line 86 overlaps entireties of first and second pad).
It would have been obvious to one of ordinary skill in the art, to modify the device of Lee, so that the second test pad overlapping entireties of the antistatic pad, such as taught by Ahn et al., for the purpose of improving connection reliability.

	As per claim 13, Lee and Ahn teach the display device of claim 12, wherein the gate test part (Lee, Fig. 1, 130) is disposed between the display panel and the gate driver.

As per claim 14, Lee and Ahn teach the display device of claim 12, wherein the display panel further includes a plurality of pixel electrodes disposed on the gate lines, and wherein the second test pad includes a same material as the pixel electrodes (Lee, paragraph 47).

As per claim 15, Lee and Ahn teach the display device of claim 14, wherein the antistatic pad and the first test pad includes a same material as the gate line (Lee, paragraphs 60).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0144915 to Lee; in view of US 2012/0056858 to Ahn et al.; further in view of US 2016/0328062 to Jin.

As per claim 3, Lee and Ahn teach the gate test part of claim 2.
Lee and Ahn do not teach wherein the composite pads are alternatively disposed in a zigzag pattern along the second direction.
Jin teaches wherein the composite pads are alternatively disposed in a zigzag pattern along the second direction (Fig. 4).
It would have been obvious to one of ordinary skill in the art, to modify the device of Lee and Ahn, so that, the composite pads are alternatively disposed in a zigzag pattern along the second direction, such as taught by Jin, for the purpose of maximizing space utilization.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0144915 to Lee; in view of US 2012/0056858 to Ahn et al.; further in view of US 2015/0199929 to Kim et al.

As per claim 10, Lee and Ahn teach the gate test part of claim 1.

Kim et al. teach wherein the second test pad contacts the antistatic pad through a plurality of first contact holes and contacts the first test pad through a second contact hole (Fig. 2, 177a, paragraph 73, a plurality of holes is used to connect the test pads so as to ensure that they are less likely to be separated due to static electricity damage).
It would have been obvious to one of ordinary skill in the art, to modify the device of Lee and Ahn, so that the second test pad contacts the antistatic pad through a plurality of first contact holes and contacts the first test pad through a second contact hole, such as taught by Kim et al., for the purpose of preventing static electricity damage.

As per claim 20, Lee and Ahn teach the display device of claim 12.
Lee and Ahn do not teach wherein the second test pad contacts the antistatic pad through a plurality of first contact holes and contacts the first test pad through a second contact hole.
Kim et al. teach wherein the second test pad contacts the antistatic pad through a plurality of first contact holes and contacts the first test pad through a second contact hole (Fig. 2, 177a, paragraph 73, a plurality of holes is used to connect the test pads so as to ensure that they are less likely to be separated due to static electricity damage).
It would have been obvious to one of ordinary skill in the art, to modify the device of Lee and Ahn, so that the second test pad contacts the antistatic pad through a plurality of first contact holes and contacts the first test pad through a second contact hole, such as taught by Kim et al., for the purpose of preventing static electricity damage.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0144915 to Lee; in view of US 2012/0056858 to Ahn et al.; further in view of US 2020/0057345 to Lee et al, from here-on referred to as Lee2.

As per claim 16, Lee and Ahn teach the display device of claim 14, wherein the display panel further includes: an active layer (Lee, Fig. 3, 314) disposed on the gate lines; a source electrode disposed on the active layer; and a drain electrode disposed on the active layer and spaced apart from the source electrode (Lee, Fig. 3, source/drain 20).
Lee and Ahn do not explicitly teach the active layer disposed on the gate line.
Lee2 teaches the active layer (Fig. 5, 115a) disposed on the gate line (Fig. 5, 116).
It would have been obvious to one of ordinary skill in the art, to modify the device of Lee and Ahn, so that the active layer is disposed on the gate line, such as taught by Lee2, for the purpose of simplifying the manufacturing process.

Allowable Subject Matter

Claims 6-9, 11 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694